Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  March 9, 2011                                                                   Robert P. Young, Jr.,
                                                                                            Chief Justice

  141559-60                                                                       Michael F. Cavanagh
                                                                                        Marilyn Kelly
                                                                                  Stephen J. Markman
                                                                                  Diane M. Hathaway
                                                                                      Mary Beth Kelly
  THOMAS LaMEAU, Personal Representative of                                           Brian K. Zahra,
  the Estate of John M. Crnkovich, Deceased,                                                     Justices
                 Plaintiff-Appellee,
  v                                                     SC: 141559-60
                                                        COA: 290059, 292006
                                                        Oakland CC: 07-083761-NO
  CITY OF ROYAL OAK, ELDEN DANIELSON,
  and BRYAN WARJU,
            Defendants-Appellants,
  and

  DETROIT EDISON COMPANY and GAGLIO
  PR CEMENT CORPORATION,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 13, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action. MCR
  7.302(H)(1). The parties shall submit supplemental briefs within 42 days of the date of
  this order addressing: (1) whether the presence of the anchored guy wire at issue in this
  case was a breach of the City of Royal Oak’s duty to keep the sidewalk in “reasonable
  repair” under MCL 691.1402; (2) if so, whether the exclusion to the highway exception
  for “utility poles” found at MCL 691.1401(e) removes the wire from the highway
  exception; (3) the significance of the fact that the sidewalk was not opened for public
  travel by the public defendants and was meant to be barricaded against public use, and
  the fact that the public defendants in this case were aware that the barricades were
  regularly being set aside or removed by unknown members of the public; (4) whether the
  alleged conduct of the individual public defendants can reasonably be considered to
  constitute gross negligence; and (5) whether the alleged conduct of the individual public
  defendants can be considered “the” proximate cause of the decedent’s injury, particularly
  in light of the decedent’s own conduct in this case and his intoxication at the time of
                                                                                                              2

injury. Cf. MCL 600.2955a. The parties should not submit mere restatements of their
application papers.

       The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc., and
Michigan Municipal League are invited to file briefs amicus curiae. Other persons or
groups interested in the determination of the issues presented in this case may move the
Court for permission to file briefs amicus curiae.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 9, 2011                       _________________________________________
       0302                                                                 Clerk